Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary Amendment filed on even date with the present application under 35 USC 371 has been entered.  Claims 1-8 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Claim 5 states that certain structures “are observed” in a powder have a certain particle size, implying some action of “observing” the structures.  However, the claims are directed to a static material, i.e. an alloy powder.  If Applicant’s intent is merely to state that the powder has a certain particle size, then that should be explicitly recited in the claim.
b) In claim 8, it is unclear what is meant by an “initial permeability”.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-240516. [Note: An English translation of JP ‘516 has been obtained from Espacenet, is attached to this Office Action, and will be referred to herein].
JP ‘516 discloses nanocrystalline Fe-based materials containing Cu, B, Si and Sn.  The prior art material may be in the form of a powder; see para [0042] of the translation of JP ‘516.  This material contains at least 30% fine crystal grains, and the average size of those grains is preferably 40 nm or less, more preferably 30 nm or less; see para [0041] of the translation.  The Tables of JP ‘516 disclose numerous examples having a saturation magnetic flux density within the range of instant claim 3.  With respect to claims 7 and 8, the prior art material can be formed into a magnetic core; see para [0043] of the translation.
JP ‘516 does not disclose any specific composition that fully meets the requirements of the instant claims and does not specify the ratio recited in instant claim 8.  However,
a) With respect to composition, the Tables of JP ‘516 disclose numerous examples containing amounts of Cu, B, Si and Sn within the ranges presently claimed.  Additionally, the prior art material may contain Cr, and Table 6 discloses an example containing an amount of Cr as presently claimed.  The prior art material may further contain C, and Table 6 discloses an example containing an amount of C as presently 
b) With respect to the permeability ratio, initially it is noted that it is unclear precisely what is being compared in claim 8; see the rejection under 35 USC 112 supra.  The examiner’s position is that permeability of a material is highly dependent upon its composition and crystalline structure.  Because the composition and crystal structure may be the same in both the prior art and the claimed invention, it is a reasonable assumption that any attendant properties of the respective materials (such as permeability under certain conditions) would likewise be the same or nearly so in both instances.  Also, permeability is generally defined as the ratio of the flux density of the magnetic field within the material to its field strength; as noted above, the prior art materials have a flux density equivalent to those presently claimed.
Thus, the disclosure of JP 2014-240516 is held to establish a prima facie case of obviousness of an invention as presently claimed.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-240516, as above, in view of Urata et al. (US 2019/0362871).
JP ‘516, discussed supra, does not disclose the particle sizes of the materials disclosed in that reference.  Urata indicates it was conventional in the art to form Fe-based nanocrystalline materials containing Cu, Si and B such that they have an average 

			Allowable Subject Matter
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a powder as claimed and having a rectangular structure as detailed in claim 4.

			  Additional Prior Art
9.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	January 14, 2022